Citation Nr: 0943815	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  94-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral traumatic arthritis of the ankles, from October 16, 
1989 to November 8, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture with traumatic arthritis 
from November 8, 1999; and, in excess of 20 percent from 
August 4, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle sprain with traumatic arthritis, 
from November 8, 1999.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to August 1985.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of July 1991 and  July 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas which continued a 10 percent 
rating for bilateral traumatic arthritis of the ankles. The 
RO in Atlanta, Georgia subsequently certified this appeal to 
the Board for appellate review.

Historically, by rating action in May 1986 service connection 
was granted for a fracture, right ankle and a sprain, left 
ankle.  Separate noncompensable ratings were assigned from 
August 13, 1985.  The Veteran did not appeal this decision.

By rating action in July 1991 the RO granted service 
connection for traumatic arthritis due to right ankle 
fracture and traumatic arthritis due to left ankle sprain and 
assigned a single 10 percent rating from October 16, 1989, 
the date of a claim for an increased rating for a right ankle 
disorder.  

By rating action in September 1991 a temporary 100 percent 
rating was assigned for convalescence after right ankle 
surgery.  The 10 percent rating for traumatic arthritis due 
to right ankle fracture and left ankle sprain from October 
16, 1989 was increased to a 100 percent rating from August 7, 
1991; and reverted to a 10 percent rating from October 1, 
1991.

By rating action in May 2000, the RO assigned separate 10 
percent ratings for residuals of right ankle fracture with 
traumatic arthritis; and, for residuals of left ankle sprain 
with traumatic arthritis from November 8, 1999.  The RO 
recharacterized the prior rating as traumatic arthritis due 
to right ankle fracture and left ankle sprain rated as 10 
percent rating from October 16, 1989 to November 8, 1999. 

By rating action in July 2007, the RO denied entitlement to a 
disability rating greater than 10 percent for residuals of 
right ankle fracture with traumatic arthritis from November 
8, 1999; in addition, the RO granted entitlement to a 
disability rating of 20 percent for residuals of right ankle 
fracture with traumatic arthritis from August 4, 2004.

The Board remanded these claims to the RO in April 1997, 
December 2000, and November 2007 for additional development. 
The issues have been recharacterized as shown above to 
reflect the continued development of this claim.


FINDINGS OF FACT

1.  From October 16, 1989 to November 8, 1999, traumatic 
arthritis of the right ankle was manifested by pain and x-ray 
evidence of arthritis of the right ankle without any 
limitation of motion. 

2.  From October 16, 1989 to November 8, 1999, traumatic 
arthritis of the left ankle was manifested by pain and x-ray 
evidence of arthritis of the left ankle without any 
limitation of motion.

3. From November 8, 1999 to August 3, 2004, residuals of a 
right ankle fracture with traumatic arthritis, was manifested 
by no more than mild to moderate limitation of motion.

4. From August 4, 2004, residuals of a right ankle fracture 
with traumatic arthritis, was manifested by moderate to 
marked limitation of motion.

5.  From November 8, 1999, residuals of a left ankle sprain 
with traumatic arthritis, was manifested by no more than mild 
to moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for separate evaluations of 10 percent each 
for residuals of a right ankle fracture with traumatic 
arthritis and for residuals of a left ankle sprain with 
traumatic arthritis from October 16, 1989 to November 8, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159(c), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 
(2009).
 
2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle fracture with traumatic 
arthritis from November 8, 1999 to August 3, 2004; and, in 
excess of 20 percent from August 4, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159(c), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271.
 
3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle sprain with traumatic 
arthritis, from November 8, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159(c), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2002, 
April 2003, March 2006, April 2007, July 2008, and February 
2009 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and he was provided actual notice 
of the rating criteria used to evaluate the disorders at 
issue.  
The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided. The 
claims were readjudicated in the August 2009 supplemental 
statement of the case. The claims file was left open to allow 
the veteran to submit additional evidence to support his 
claims.  

In October 2009, the Veteran submitted additional medical 
evidence directly to the Board without a waiver of initial 
consideration of that evidence by the RO. Nevertheless, the 
Board finds that the claim need not be remanded to the RO for 
it to consider the newly-submitted evidence. The additional 
records submitted by the Veteran are for treatment for a 
bilateral knee disorder which has not yet been perfected for 
adjudication by the Board; and, also reveal treatment for 
left and right ankle pain in April and June 2006.  The 
medical evidence relating to the ankles does not reveal any 
additional loss of motion of the left ankle nor does it 
contain any evidence of ankylosis of the ankles, as such the 
evidence is duplicative of the extensive treatment records 
already of file which have been considered by the Board.  
Therefore, the Board concludes that such records are not 
pertinent or have a bearing to the issues in this case. See 
38 C.F.R. § 20.1304(c) (2009).

There is no evidence that any timing error in providing 
notice to the Veteran caused any prejudice, and there is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affected the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, extensive 
private and VA medical records and numerous examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background
 
In a June 1988 VA examination, it was noted that the Veteran 
fractured his right ankle in 1982 while walking in Germany.  
In 1984 he sprained his left ankle when he stepped into a 
hole.  Examination revealed the heels were well aligned.  The 
Veteran could walk on his heels and toes, and the inner and 
outer borders of the feet.  He could knee bend, and there was 
a full range of motion of both ankles with no swelling or 
deformity.  Both ankles were moderately unstable.  The 
diagnosis was instability of both ankles with moderately flat 
feet.  On the right there was probably a fractured medial 
malleolus with ossification to the distal tibiofibular 
ligament.  On the left there was ossification of the distal 
tibiofibular ligament with a small ossicles at the tip of the 
fibula.

In October 1989, the Veteran filed a claim for an increased 
compensable rating for his right ankle disorder.

In an August 1990 VA examination, it was noted that the 
Veteran injured both ankles in service and he had about the 
same symptoms, bilaterally.  Examination revealed some 
eversion of the heels.  He could walk on heels and toes, and 
the inner and outer borders of the feet.  He could knee bend 
with some complaints of ankle pain.  The Veteran had a full 
range of motion of the ankles with no swelling, deformity, or 
instability.  The diagnosis was irregularity of the right 
medial malleolus with an exostosis which may represent a 
healed fracture; and, ossification in the distal tibiofibular 
ligament.

A November 1990 VA radiographic report noted irregular 
hyperostotic prominences arising from the cortex of the 
lateral aspect of the right tibia just above the distal 
tibiofibular joint.  The joint did not appear disruptive and 
there was no apparent widening of the ankle joint mortise.  
The calcification of the soft tissue involving probably the 
interosseous membrane above the level of the distal 
tibiofibular joint would suggest that this might be on a 
post-traumatic basis.  There was no visible evidence of any 
fracture of either recent or remote origin.

In the July 1991 rating action which granted service 
connection for traumatic arthritis for both ankles, the RO 
noted that only an increased rating claim for a right ankle 
condition was on appeal.  However, it was determined that the 
Veteran had degenerative changes of both ankles and the RO 
rated them together as traumatic arthritis assigning a single 
10 percent rating from October 16, 1989; the date of  claim 
for an increased rating for a right ankle disorder.  The 
increase was granted based on VAMC clinical reports in 
November 1990 noting bilateral degenerative joint disease of 
the ankles, and minimal degenerative changes of the left 
ankle and a diagnosis of traumatic arthritis left ankle.  The 
RO also referred to a November 1990 radiographic report which 
suggested a possible post traumatic basis for hyperostotic 
prominences.  

In a March 1993 VA examination, it was noted that the Veteran 
could only stand for 15 to 20 minutes; and, he could walk 500 
feet.  He was unable to run or jog.  Examination revealed 
that the Veteran wore bilateral metallic braces.  The right 
ankle had purplish discoloration.  He had a 4.5 inch surgical 
scar longitudinally over the medial malleolus which widened 
to 1/2 inch.  It was nontender to palpation.  Both ankles had 
minimal decrease in range of motion of barely 1 to 2 degrees 
at most with pain bilaterally on all motion.  Both calves 
were equal in size and normal reflexes were present 
bilaterally.

In a September 1993 VA radiographic report degenerative 
changes were noted in the talus bilaterally representing 
subtalar joint degenerative joint disease. 

In a November 1999 VA examination the Veteran reported 
persistent right ankle throbbing pain with intermittent 
swelling.  Pain increased when walking. He used bilateral 
metallic braces.  At times the right ankle gave out.  He 
denied any decreased range of motion of the right ankle.  The 
examiner noted no joint deformity, or  effusion. The Veteran 
reported the left ankle was progressively worsening.  There 
was no decreased range of motion; and, no swelling, effusion 
or joint deformity.

Examination revealed slight enlargement of the right lateral 
malleolus.  There was a previous surgical scar in the medial 
malleolus measuring about 1 inch in length. Right ankle range 
of motion was full with complaints of mild to moderate pain 
with eversion.  There was good stability, and no effusion, or 
joint deformity.  The ankle mortise was preserved with no 
excessive laxity of the joint.  Examination of the left ankle 
was also normal with full range of motion, no swelling, 
effusion, redness, and etcetera.  There was no significant 
complaint with movement of the foot.  The ankle mortise was 
preserved.  Motor examination of the lower extremities was 
full.  On gait examination he was able to heel walk, but 
complained of pain on toe walking.  X-rays revealed 
heterotrophic bone formation at the interosseous membrane of 
the distal tibia on the right.  There was also bilateral 
osteophytes at the insertion of the Achilles tendon.  No 
acute fractures or dislocation was identified.  

In an October 2002 VA examination the Veteran reported 
bilateral ankle pain on a scale of 9/10.  He had persistent 
right ankle throbbing pain with intermittent swelling.  Pain 
increased when walking.  At times the right ankle gave out.  
He denied any decreased range of motion of the right ankle.  
The examiner noted no joint deformity or  effusion. The 
Veteran reported the left ankle was progressively worsening.  
There was no decreased range of motion, swelling, effusion or 
joint deformity. He reported that his ankles were weak and 
stiff and become warm when he uses them.  He was wearing 
metallic ankle braces with orthotics in his shoes. 

Examination revealed a 4 cm scar of the right medial ankle 
secondary to surgery.  There was no effusion, erythema, or 
heat.  He was unable to dorsiflex the right or left ankle at 
all on request.  Plantar flexion was to 20 degrees on the 
right; and 25 degrees on the left.  Both ankles were stable.  
X-rays revealed prior trauma to both ankles.  There were 
large dorsal calcaneal spurs bilaterally; soft tissue 
calcification versus chip fracture near the left lateral 
malleolus.  No significant changes were noted when compared 
to previous June 2002 x-rays.

An August 2004 VA examiner noted that the Veteran was a very 
poor historian.   He reported tenderness globally on the 
right ankle medially, laterally, and anteriorly.  The right 
ankle was chronically enlarged compared to the left ankle 
which the examiner felt was due to synovial hypertrophy 
probably secondary to arthritis.  The left ankle was not 
tender and there was no swelling.  Active range of motion was 
dorsiflexion 10 degrees on the right, and 15 to 20 degrees on 
the left.  Plantar flexion was 20 to 25 degrees on the right, 
and 30 to 35 degrees on the left.   Because of the Veteran's 
complaints of weakness an evaluation of the lower extremities 
muscle groups was performed.  Although the Veteran did not 
put as much effort into the examination as the examiner 
thought he should have, no weakness or any other problems 
were detected.  Muscle group strength was 5/5.  X-rays of the 
right ankle revealed evidence of degenerative arthritis and 
previous injury probably involving the lateral malleolus and 
injury to the interosseous membrane of the tibiofibular 
ligament because there was some calcifications there. There 
were degenerative changes and osteophytes medially and 
laterally on the right.  The left ankle demonstrated some 
changes proximal to the syndesmosis.  There were some bony 
changes that could be indicative of previous injury to the 
left ankle.  The joint mortises were well maintained.

A neurological study was normal on the left.  The impression 
was that the appellant had no neurological deficiencies in 
the left lower extremity.  The examiner opined that the brace 
for the right lower extremity was probably reasonable.  
However, "I do not think he needs a brace for the left lower 
extremity."  The examiner further noted that, " I was not 
impressed with instability in the left ankle."

In August 2008, the Veterans submitted an affidavit prepared 
in support of his application for a disabled person license 
plate, to the effect that his ankle conditions were so severe 
that they kept him from walking 200 feet without stopping to 
rest.  

In a July 2009 VA examination the Veteran reported continued 
bilateral ankle pain, weakness, stiffness, swelling, giving 
way, fatigability, and lack of endurance.  He reported right 
ankle flare-ups every other day and left ankle flare-ups 
twice a week.  In describing the impact on daily living and 
on his occupation, it was noted that it "slowed him down."  
It was reported that he had not lost any working days due to 
this problem.  He walked with a limp and wore bilateral 
braces. The examination revealed a healed right ankle medial 
surgical scar, supple, nonadhesive and nontender. There was 
no increased heat or redness, edema, or effusion, and no loss 
of function for either ankle.  Active range of motion was 
dorsiflexion 20 degrees bilaterally; and plantar flexion to 
45 bilaterally with pain on motion.  Repetition caused 
increased pain, weakness, lack of endurance, and fatigue, 
bilaterally.  Inversion was to 30 degrees and eversion to 20 
degrees with no loss of range of motion.  The right and left 
ankles were stable.

X-rays of the right ankle revealed plantar and dorsal 
calcaneal spurs as noted on previous x-rays.  These appeared 
to be slightly more prominent than previously on the left.  
Bony densities near the distal lateral tibias were noted as 
in the prior x-rays without significant changes.  The 
diagnosis was mild bilateral arthritis of the ankles.  
Regarding whether the Veteran was entitlement to an 
evaluation in excess of 10 percent for bilateral traumatic 
arthritis of the ankles, prior to November 8, 1999; the 
examiner noted that he could not resolve that issue without 
resorting to mere speculation.

Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27 (2009).  Additionally, although regulations require that 
a disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
Diagnostic Code 5010 rates arthritis by trauma.  Traumatic 
arthritis is rated under Diagnostic Code 5003 as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable. Id. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.
 
With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. A 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, and 38 C.F.R. § 4.59 for painful motion is in 
order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where a compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.
 
For VA purposes, normal range of motion for the ankle is 0 to 
20 degrees for dorsiflexion, and 0 to 45 degrees for plantar 
flexion. 38 C.F.R. § 4.71a, Plate II.
 
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).
Limitation of motion of the ankle is rated under Diagnostic 
Code 5271. 38 C.F.R. § 4.71a.  It provides for a 20 percent 
rating for marked limitation of motion, and a 10 percent 
rating for moderate limitation of motion. Id. 

Other pertinent criteria for higher evaluations include 38 
C.F.R. § 4.71a, Diagnostic Code 5270. Under this code, a 30 
percent evaluation is warranted for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees. 

As noted above, ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure. The Board notes, however, that ankylosis of the 
Veteran's right and left ankles has never been shown at any 
time during the appeals period.  In the absence of evidence 
of ankylosis, a 20 percent rating is the maximum rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5270. 



Analysis

I.  Evaluation in excess of 10 percent for bilateral 
traumatic arthritis of the ankles from October 16, 1989  to 
November 8, 1999.

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence which 
supports the grant of separate 10 percent ratings, and no 
higher, prior to November 8, 1999.  The reasons follow.

Initially, service connection for a fracture of the right 
ankle and a left ankle sprain was granted by rating action of 
May 1986.  Noncompensable ratings were assigned.  By rating 
action of July 1991, the classification of the veteran's 
disability was changed to traumatic arthritis due to right 
ankle fracture and left ankle sprain, and a 10 percent 
evaluation was assigned for the disability, effective from 
October 1989.  This was considered to be a full grant of 
benefits.  However, a few days later, the Veteran submitted a 
statement referencing the appeal for an increased rating for 
the ankles and included additional medical records for 
consideration.  By rating action of September 1991, a 
temporary 100 percent evaluation, based on convalescence, was 
granted from October 1991.  There after, a 10 percent rating 
was assigned from October 1, 1991.  Since the Veteran had 
filed a notice of disagreement with the July 1991 rating 
action, the issue of the propriety of the rating to be 
assigned remained on appeal.  

The Board notes that on the March 1993 VA examination the 
examiner noted essentially a normal ranger of motion with a 
minimal decrease in range of motion of barely 1 to 2 degrees 
at most with pain bilaterally on all motion.  A September 
1993 VA radiographic report confirmed subtalar joint 
degenerative joint disease, bilaterally. 

In July 1991, the RO determined that the Veteran's bilateral 
ankle disorders should be evaluated under Diagnostic Code 
5010 which allows that if the limitation of motion of the 
joint [emphasis added] involved is noncompensable, a rating 
of 10 percent is applicable. Id.  The RO erroneously applied 
a single 10 percent evaluation for both the right and left 
ankle joints.  They are two separate joint disorders incurred 
at two different times in service.  The RO correctly analyzed 
the issues as warranting separate 10 percent evaluations for 
each ankle, but then erroneously assigned a single rating for 
both. 

Regarding a rating greater than 10 percent for a right ankle 
and a left ankle disorder from October 16, 1989 to November 
8, 1999, this is not warranted as no compensable limitations 
of motion were shown by examinations during this period.

Thus the Board finds that entitlement to separate ratings of 
10 percent, but no more,  are warranted for the right and 
left ankle disabilities for the period from October 16, 1989 
to November 8, 1999.


II.  Evaluation in excess of 10 percent for residuals of a 
right ankle fracture with traumatic arthritis from November 
8, 1999 to August 3, 2004.

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence is 
against the grant of an evaluation in excess of 10 percent 
for residuals of a right ankle fracture with traumatic 
arthritis from November 8, 1999.  The reasons follow.

Prior to August 4, 2004, the evidence does not establish that 
the Veteran had a marked limitation of motion of the right 
ankle.  For example, at the November 1999 VA examination he 
was noted to have a full ankle range of motion of the right 
ankle.  

In the October 2002 VA examination, the claims file was 
unavailable.  It was noted that he was unable to dorsiflex 
the right ankle at all on request of the examiner.  Plantar 
flexion was to 20 degrees.  The examiner noted complaints of 
pain on motion but made no observations as to the pain, or 
whether repetition caused increased pain, weakness, lack of 
endurance, or fatigue.  The examiner noted the examination 
was for an increased ratings claim, and other than reporting 
the degenerative changes noted by x-rays made no comments.  
Unfortunately this examination was inadequate for rating 
purposes.  DeLuca.  

The clinical findings prior to August 4, 2004 do not 
establish a marked right ankle disability.  The Board 
determines that an evaluation in excess of 10 percent for 
residuals of a right ankle fracture with traumatic arthritis 
from November 8, 1999 to August 3, 2004 is not warranted.

III.  Evaluation in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis from August 4, 
2004.

From August 4, 2004, the evidence does not establish 
entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle fracture with traumatic arthritis.

At the August 2004 VA examiner range of motion was 
dorsiflexion 10 degrees on the right, and plantar flexion to 
20 to 25 degrees.  At the July 2009 VA examination the range 
of motion was dorsiflexion 20 degrees; and plantar flexion to 
45 degrees with pain on motion.  Repetition caused increased 
pain, weakness, lack of endurance, and fatigue, bilaterally.  
Inversion was to 30 degrees and eversion to 20 degrees with 
no loss of range of motion.  The right ankle was stable.  

These results are within the range of moderate limitation of 
motion for the right ankle.  

At the August 2004 VA examination an evaluation of the lower 
extremities muscle groups was performed.  The examiner noted 
an apparent lack of effort during the examination.  In spite 
of consistent complaints of weakness, pain, instability, 
stiffness, swelling, giving way, fatigability, and lack of 
endurance; no weakness or any other problems were detected 
and muscle group strength in the lower extremities was 5/5.  

In any event, the Board notes that the Veteran is at the 
maximum evaluation for limitation of motion for the right 
ankle. A higher evaluation based upon additional functional 
impairment under DeLuca would not be available. See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

In spite of the RO referencing the criteria for ankylosis in 
its July 2007 rating decision granting the initial 20 percent 
rating for the right ankle disorder, there is no evidence in 
the record that the Veteran has ever had ankylosis of the 
right ankle, therefore a rating greater than the 20 percent 
rating assigned from August 4, 2004, for a right ankle 
disorder is not warranted.


IV.  Evaluation in excess of 10 percent for residuals of a 
left ankle sprain with traumatic arthritis, from November 8, 
1999.

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the grant of an evaluation in excess of 10 percent for 
residuals of a left ankle sprain with traumatic arthritis, 
from November 8, 1999.  The reasons follow.

The evidence does not establish that the Veteran had a marked 
limitation of motion of the left ankle.  For example, at the 
November 1999 VA examination he was noted to have a full 
ankle range of motion of the left ankle.  

In the October 2002 VA examination, it was noted that he was 
unable to dorsiflex the left ankle at all on request of the 
examiner.  Plantar flexion was to 25 degrees on the left.  
The examiner made no observations as to pain on motion, or 
whether repetition caused increased pain, weakness, lack of 
endurance, or fatigue.  The examiner noted the examination 
was for an increased ratings claim, and other than reporting 
the degenerative changes noted by x-rays made no comments. 
Unfortunately this examination was inadequate for rating 
purposes.  DeLuca.  

At the August 2004 VA examiner range of motion was 
dorsiflexion 15 to 20 degrees on the left, and plantar 
flexion of 30 to 35 degrees.  At the July 2009 VA examination 
the range of motion was dorsiflexion 20 degrees; and plantar 
flexion to 45 with pain on motion.  Repetition caused 
increased pain, weakness, lack of endurance, and fatigue, 
bilaterally.  Inversion was to 30 degrees and eversion to 
20 degrees with no loss of range of motion.  The left ankle 
was stable.  

These results were all essentially within the range of mild 
to moderate limitation of motion.   As previously noted the 
results of an evaluation of the lower extremities muscle 
groups performed at the August 2004 VA examination revealed 
no weakness or any other problems and muscle group strength 
in the lower left extremity was 5/5.  The examiner questioned 
the need for the constant left ankle brace worn by the 
Veteran based on the examination results.

An evaluation in excess of 10 percent would require marked 
limitation of motion of the left ankle which has not been 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Therefore a 
rating greater than the 10 percent rating assigned from 
November 8, 1999 for a left ankle disorder is not warranted.

Summary

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not, however, required frequent 
hospitalization for his service-connected ankle disabilities 
and the manifestations of such are consistent with the 
assigned schedular evaluation. In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the evaluations 
assigned for the disability. Therefore, referral of this case 
for extra-schedular consideration is not in order. See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

There is a preponderance of evidence against the increased 
rating claims for a right ankle disorder in excess of 10 
percent from November 8, 1999; and, in excess of 20 percent 
from August 4, 2004; and, for an evaluation in excess of 10 
percent for residuals of a left ankle sprain with traumatic 
arthritis, from November 8, 1999.  There is no doubt to be 
resolved; and increased ratings are not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

The evidence warrants separate evaluations of 10 percent, but 
no more, for traumatic arthritis of the right ankle from 
October 16, 1989 to November 8, 1999; and, for traumatic 
arthritis of the left ankle from October 16, 1989 to November 
8, 1999.

ORDER 

An evaluation of 10 percent, but no more, for traumatic 
arthritis of the right ankle from October 16, 1989 to 
November 8, 1999 is granted subject to the statutes and 
regulations governing the payment of monetary benefits.

An evaluation of 10 percent, but no more, for traumatic 
arthritis of the left ankle from October 16, 1989 to November 
8, 1999 is granted subject to the statutes and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent for residuals of a 
right ankle fracture with traumatic arthritis from November 
8, 1999; and, in excess of 20 percent from August 4, 2004 is 
denied.

An evaluation in excess of 10 percent for residuals of a left 
ankle sprain with traumatic arthritis, from November 8, 1999 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


